Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 11-16 are pending in the instant application. Claims 1-10 have been canceled (Preliminary amendment filed 30 June 2014).

Priority
This application is a 371 of PCT/CN2012/077397 filed 06/22/2012. This application claims foreign priority to CHINA 201110171539.X filed 06/24/2011 and to CHINA 201210206009.9 filed 06/20/2012, under 35 U.S.C. 119(a)-(d). The certified copies of the priority documents have been filed in the instant application. The priority date accorded is 06/22/2012 since an English translation of the foreign priority document has not been made available for perfecting the foreign priority claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of the specific cancers recited in claims 11 and 14 , does not reasonably provide enablement for the method of preventing the said cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	The instant claims are drawn to a method of treatment and prevention of cancers via the administration of the complex of formula I and a combination of formula I and a further chemotherapeutic agent as recited in claims 14 and 16.
	The breadth of the claims
The instant claims are drawn to a method of prevention of cancer. The term prevention has not been defined in the specification. In the absence of a definition of the said term, the ordinary dictionary meaning is used. The ordinary dictionary meaning (Dictionary.com) of prevention is to keep from happening. In the instant case prevention means keeping the said cancers from happening in a mammal. Prevention is seen to include the administration of the instant compositions comprising the said compound(s) to a healthy mammal, and subsequent exposure to conditions that would cause cancer, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed.


The amount of direction provided by the inventor
	The background section of the specification cites references for treatment of cancers using various drugs. There are no references to prevention.
	The existence of working examples
The working examples set forth in the instant specification are drawn to cytotoxicity tests of the instant compounds on the claimed cancer cells. The examples provided show that the instant compounds can be used for treatment of cancer. There are no examples in vivo or in vitro, to show that the instant compounds can prevent all the cancers. There are no correlative prior art procedures disclosed either. 
The level of Predictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
“Preventing” as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disease/disorder (cancer, viral infections and autoimmune diseases and conditions in the instant case) for an indefinite period of time.  Prevention is seen to include the administration of the said compounds to a healthy mammal, and subsequent exposure to conditions that would cause cancer, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing a disease/disorder. In general, preventing diseases/disorders linked to an outside stimulus or insult according to the definition of prevention 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to represent the method of prevention of the cancers as recited in the instant claims. 
Thus, the specification fails to provide sufficient support of the broad use of the compounds for preventing various cancers recited in the instant claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, there is no assurance of success in preventing the cancers as recited in the instant claims.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    33
    727
    media_image1.png
    Greyscale
 (below the structural formulas for the sugars). It is not clear what applicant intends by this recitation. The said recitation is also seen in claims 12 and 14.
Claims 13 and 15-16, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (CN 102276656 A, ‘656, Machine English translation, claims pages 1-4, Description pages 5-22).
Wang ‘656 teaches compound of formula (I): (Claims 1-4 of Wang)

    PNG
    media_image2.png
    145
    270
    media_image2.png
    Greyscale
 wherein,
X and Y are ligands and are the same or different and each represents an NH3, a C1-C8 chain alkyl primary amines, a C3-C8 cyclic alkyl primary amine, an aromatic amine, at least one of a C1-C4 alkyl substituted aromatic amine, a molecule of formula R1-NH-R2, wherein R1 and R2 are the same or different and each represents C1-C8 alkyl group, or R1-NH-R2 together form C4-C8 cyclic alkyl secondary amine, a nitrogen containing aromatic heterocyclic compound 
Wang et al. also discloses that the compounds of formula (I) are used for treatment of tumors (Claim 1 of Wang) and exemplifies the following compounds of formula (I): (paras 0013-0032-Description; see also pages 15-32 of original document). Wang discloses antitumor effect of its compounds on L1210, leukemia cell lines (paras 0289-0294-Description and paras 0285-0291 in original document). This reads on the method of instant claims 11 and 14).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


According to Wang anticancer drugs like cisplatin, carboplatin and oxaliplatin are widely used as anticancer drugs worldwide (para 0004-Description; additional drugs recited in instant claim 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make and use the instant platinum complexes in a method of treating cancers since structurally close analogs of the same complexes are known in the art to be useful for the same purpose.
It would have been prima facie obvious to substitute the fluorine of Wang ‘656 with a chlorine, thereby arriving at the instant invention. The rationale to support a case of prima facie obviousness is that the compounds recited in these claims are merely the result of substituting chlorine for fluorine. Such a substitution is considered obvious since fluorine is a halogen and is in the same group of the periodic table as chlorine, and they are recognized as equivalents for most purposes, unless it can be shown that chlorine instead of fluorine as a substituent in the type of compounds here claimed produces a result which is different from that produced when fluorine is used. Ex parte Biggs, Morgan, and White, 66 USPQ 74 (Bd. Pat. App. 1944).
Since Wang et al teaches that other chemotherapeutic drugs are known in the art for treating cancers, it would be obvious to the artisan to administer the other chemotherapeutic agents as in claims 14 and 16 in combination with the instant platinum complexes in the claimed method of treatment.
It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose. In re Kerkhoven, 626 F. 2d 846, 205 USPQ 1069 (CCPA 1980).
prima facie obvious over the teachings of the prior art.


Conclusion
1. Pending claims 11-16 are rejected.
2. Claims 1-10 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623